DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with the attorney of record, John Garvey, on 7/25/2022.
The application has been amended as follows: 
Paragraph 0092 of the specification, “the first part 100 may rotate about the rotation axis 360 of the third part” now reads “the first part 100 may rotate only about the rotation axis 360 of the third part”
The following amendments to claims 1, 18 and 19 as included below:
(Currently Amended) A hand held vacuum cleaner comprising: 
a first part including a dust collecting member, wherein the dust collecting member is configured to separate dust from an introduced air; 
a second part including a suction motor and a handle configured to be held by a user; and 
a third part configured to rotatably connect the first part and the second part, the third part having a first support extending from the first part, a second support extending from the second part and a rotation axis coupled to the first support and the second support such that the first part is rotatable with respect to the second part only about the rotation axis of the third part and such that the second part, including the handle and the suction motor, are configured to be rotatable, with respect to the first part, only about the rotation axis of the third part, wherein 
the first part is configured to receive external air which passes through the dust collecting member and moves to the second part, 
the first part, the second part and the third part are configured to operate as a hand held vacuum cleaner,
the first part is movable between a first position and a second position, and 
the first position is a position where a center axis of the first part and a center axis of the suction motor are parallel or concentric with each other, and the second position is a position where the center axis of the first part and the center axis of the suction motor form an obtuse angle.
18. (Currently Amended) A hand held vacuum cleaner comprising: 
a first part including a suction hole formed at a tip end thereof and a dust collecting member detachably disposed in a mounting space communicating with the suction hole; 
a second part provided with a suction motor thereinside and a handle extended from one side thereof, the handle configured to be held by a user; 
a third part configured to rotatably connect a rear end of the first part and a leading end of the second part, the third part having a first support extending from the first part, a second support extending from the second part and a rotation axis such that the first part is rotatable with respect to the second part only about the rotation axis of the third part, and such that the second part, including the handle and the suction motor, are configured to be rotatable, with respect to the first part, only about the rotation axis of the third part; and 
a flexible tube extending through the third part and configured to connect a cyclone formed in the dust collecting member and the suction motor to be in communication with each other, and wherein 
the first part is configured to receive external air which passes through the dust collecting member and moves to the second part, 
the first part, the second part and the third part are configured to operate as a hand held vacuum cleaner,
the first part is movable between a first position and a second position, and 
the first position is a position where a center axis of the first part and a center axis of the suction motor are parallel or concentric with each other, and the second position is a position where the center axis of the first part and the center axis of the suction motor form an obtuse angle.
19. (Currently Amended) A hand held vacuum cleaner comprising: 
a dust collector configured to separate dust from an introduced air; 
a main body including a suction motor configured to generate a suction force, the main body having a handle configured to be held by a user; and 
a connector configured to rotatably connect the dust collector and the main body, the connector having a first support extending from the dust collector, a second support extending from the main body and a rotation axis coupled to the first support and the second support such that the main body and the dust collector are mutually rotatable, with respect to each other, only about the rotation axis of the connector and such that the handle and the suction motor are rotatable together, with respect to the dust collector, only about the rotation axis of the connector, and wherein 
the dust collector is configured to receive external air which moves to the main body, 
the dust collector and the main body, including the handle and the suction motor, are configured to operate as a hand held vacuum cleaner, 
the dust collector is configured to be selectively attachable to a wand having a head to clean a surface, 
the dust collector is movable between a first position and a second position, and 
the first position is a position where a center axis of the dust collector and a center axis of the suction motor are parallel or concentric with each other, and the second position is a position where the center axis of the dust collector and the center axis of the suction motor form an obtuse angle.
Allowable Subject Matter
2. Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 18, Han et al. (US PGPUB 20160287042) in view of Soon (KR 100730948) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the operational relationship of the first part being rotatable with respect to the second part only about the rotation axis of the third part as particularly claimed in combination with all other elements of the respective independent claim. 
Regarding claim 19, Han et al. (US PGPUB 20160287042) in view of Soon (KR 100730948) and further in view of Gray et al. (US Patent 5389004) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the operational relationship of the main body and the dust collector are mutually rotatable, with respect to each other, only about the rotation axis of the connector as particularly claimed in combination with all other elements of the independent claim. 
Claims 2-17 are allowed for depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723                  

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723